DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2015/0244059 A1) in view of Desclos (US 2014/0133525 A1).
As to claim 1, Onaka teaches a mobile computing device comprising: 
a radio frequency circuit (61, Fig. 1, “high-frequency circuit 61,” [0052]); 
a modal antenna (40, Fig. 1) mechanically coupled to a portion of the mobile computing at a location that is remote from the radio frequency circuit, the modal antenna comprising a driven element (41, Fig. 1) and a parasitic element (42, Fig. 1) positioned proximate to the driven element, the modal antenna operable in a plurality of different modes (700 MHz, 1700 MHz and 2500 MHz), each mode associated with a different radiation pattern (Figs. 5B-5D);
a transmission line (line connecting HF circuit 61 and antenna 40, Fig. 1) coupling the radio frequency circuit to the modal antenna; wherein the radio frequency circuit is configured to transmit an RF signal over the transmission line to the modal antenna (“high-frequency circuit 61 supplies a high-frequency signal to the first driven element 41,” [0052]). 
Onaka does not explicitly teach the radio frequency circuit is configured to communicate a control signal to adjust the mode of the modal antenna over the transmission line.
Desclos teaches a multi-mode antenna device wherein the radio frequency circuit (30, Fig. 5) is configured to communicate a control signal to adjust the mode of the modal antenna over the transmission line (32, Fig. 5) (“signal conditioning and filtering is implemented to allow transmission of power and control signals for multiple components over a single or multiple transmission lines,” abstract).
It would have been obvious to one of ordinary skill in the art to modify the device of Onaka such that the radio frequency circuit is configured to both transmit an RF signal over the transmission line to the modal antenna and configured to communicate a control signal to adjust 
As to claim 2, Onaka teaches a display screen support member (21, Fig. 1, “the second housing 21 contains a liquid crystal panel,” [0048]), a main body (20, Fig. 1, [0048]), and a hinge member (22, Fig. 1) pivotally coupled to each of the display screen support member and the main body (“A second housing 21 is openably and closably attached to a first housing 20 by rotation mechanisms 22,” [0048]), and wherein the modal antenna (40, Fig. 1) is mechanically coupled to the hinge member (22, Fig. 1).
As to claim 3, Onaka teaches an additional modal antenna (50, Fig. 1) mechanical coupled to the hinge member (22, Fig. 1), and wherein: 
the hinge member is elongated in a longitudinal direction (30, Fig. 1) and has a length in the longitudinal direction; the modal antenna is spaced apart from the additional modal antenna in the longitudinal direction by a spacing distance; and a ratio of the length of the hinge member to the spacing distance is less than about 3 (hinge member 22 is shown in Fig. 1 to be smaller than the spacing distance between the modal antenna 40 and the additional modal antenna 50. Therefore, the ratio between the length of the hinge member 22 and the spacing distance is less than 1, which is included in the claimed range of “less than about 3”).
As to claim 4, Onaka teaches the radio frequency circuit (61, Fig. 1) is mechanically coupled to the main body (20, Fig. 1) (“the first housing 20 contains a high-frequency circuit 61,” [0052]).
As to claim 5, Onaka teaches the mobile computing device comprises a laptop computer (Fig. 1). 
As to claim 6, Onaka teaches a main body (20, Fig. 1) and a display screen support member (21, Fig. 1), pivotally coupled to the main body, and wherein the modal antenna (40, Fig. 1) is coupled to the display screen support member (21, Fig. 1) (“A second housing 21 is openably and closably attached to a first housing 20 by rotation mechanisms 22. For example, the first housing 20 contains a keyboard and the second housing 21 contains a liquid crystal panel. The rotation mechanisms 22 include, for example, hinges,” [0048]).
As to claim 7, Onaka teaches the radio frequency circuit (61, Fig. 1) is coupled to the main body (20, Fig. 1) (“the first housing 20 contains a high-frequency circuit 61,” [0052]).
As to claim 9, Onaka teaches a display screen support member (21, Fig. 1) and a main body (20, Fig. 1) pivotally coupled to the display screen support member (para. [0048]), and wherein the modal antenna (40, Fig. 1) is coupled to the main body (20, Fig. 1). 
As to claim 10, Onaka teaches an additional modal antenna (50, Fig. 1) coupled to the main body (20, Fig. 1), and wherein: the display screen support member (21, Fig. 1) is pivotable (as shown in Fig. 2) about a longitudinal direction (30, Fig. 1) with respect the main body (20, Fig. 1); the main body has a main body width (W, Fig.  2B) in the longitudinal direction; the modal antenna (40, Fig. 1) is spaced apart from the additional modal antenna (50, Fig. 1) in the longitudinal direction (along axis 30, Fig. 1) by a spacing distance.
Onaka does not explicitly teach a ratio of the main body width to the spacing distance is less than about 3. However, Figs. 1, 3 and 8-10 all show the spacing between the modal antenna (41, 42) and the additional modal antenna (51, 52) to be more than a third of the overall width of the main body 20, which implies that ratio of the main body width to the spacing distance would In re Aller, 105 USPQ 233. In this case, one of ordinary skill in the art would have been motivated to select a sufficient spacing distance between the modal antenna and the additional modal antenna in order to minimize interference between the two antennas.
As to claim 11, Onaka does not explicitly teach the transmission line is a single coaxial cable. 
Desclos teaches the transmission line is a single coaxial cable (“In one embodiment of the present invention, a pulse width modulated (PWM) signal is sent to an assembly of active components over a simple coaxial cable,” [0009]).
It would have been obvious to one of ordinary skill in the art to modify the transmission line of Onaka to a single coaxial cable as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the amount of wiring in the device.
As to claim 12, Onaka teaches the radio frequency circuit comprises a front end module that is configured to transmit the RF signal to the modal antenna (“the high-frequency circuit 61 supplies a high-frequency signal to the first driven element 41 and the second driven element 51,” [0052], but does not teach a control circuit that is configured to adjust the mode of the modal antenna. 

It would have been obvious to one of ordinary skill in the art to modify the radio frequency circuit of Onaka to comprise a front end module that is configured to transmit the RF signal to the modal antenna, and a control circuit that is configured to adjust the mode of the modal antenna, as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification of combining the RF and control lines as taught by Desclos in order to reduce the amount of wiring required in the antenna device.
As to claim 13, Onaka does not explicitly teach a host processor, and wherein the radio frequency circuit is configured to receive data from the host processor over a first connection for transmission via the RF signal and configured to receive control instructions over a second connection for adjusting the mode of the modal antenna, the second connection being distinct from the first connection. 
Desclos teaches a host processor (30, Fig. 1), and wherein the radio frequency circuit (31, Fig. 1) is configured to receive data from the host processor over a first connection for transmission via the RF signal (“RF,” Fig. 5) and configured to receive control instructions 
It would have been obvious to one of ordinary skill in the art to modify the device of Onaka such that the device comprises a host processor, and wherein the radio frequency circuit is configured to receive data from the host processor over a first connection for transmission via the RF signal and configured to receive control instructions over a second connection for adjusting the mode of the modal antenna, the second connection being distinct from the first connection, as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification in order to combine the control and RF signals into a single signal that can be transmitted over a single transmission line, therefore reducing the amount of wiring required in the antenna device.
As to claim 14, Onaka teaches an additional transmission line (line connecting circuit 61 to antenna 50, Fig. 1) and an additional modal antenna (50, Fig. 1) , the additional modal antenna comprising a driven element (51, Fig. 1) and a parasitic element (52, Fig. 1) positioned proximate to the driven element, the additional modal antenna operable in a plurality of different modes (700 MHz, 1700 MHz and 2500 MHz), each mode associated with a different radiation pattern (Figs. 5B-5D), and wherein the radio frequency circuit (61, Fig. 1) is configured to transmit an additional RF signal over the additional transmission line to the additional modal antenna and adjust the mode of the additional modal antenna (“The high-frequency circuit 61 supplies a high-frequency signal to the first driven element 41 and the second driven element 51,” [0052]).
As to claim 15, Onaka does not teach a tuning circuit configured to control an electrical characteristic associated with the parasitic element of the modal antenna to operate the modal antenna in the plurality of different modes; wherein: the radio frequency circuit comprises a control circuit that is configured to modulate a control signal onto the RF signal to generate a transmit signal for communication over the transmission line to the tuning circuit; and the tuning circuit is configured to demodulate the control signal such that the radio frequency circuit can adjust the mode of the modal antenna via the control signal. 
Desclos teaches a tuning circuit (33, Fig. 5) configured to control an electrical characteristic associated with the parasitic element of the modal antenna to operate the modal antenna in the plurality of different modes (“multi-mode active antenna system having one or more antenna radiating structures, parasitic elements, or the like which are actively configured using one or more active components. The active components are controlled in order to tune the multi-mode antenna system,” [0028]); 
wherein: the radio frequency circuit (30, 31, Fig. 5) comprises a control circuit (31, Fig. 5) that is configured to modulate a control signal onto the RF signal to generate a transmit signal for communication over the transmission line to the tuning circuit (“a multi-mode active circuit control and activation system, having a transceiver 30 connected to a multi-mode signal conditioner 31 using multiple cables to inject radiofrequency (RF) and pulse width modulated (PWM) signals into the signal conditioner. The resultant waveform, herein referred to as a "combined signal", is generated from the signal conditioner and is communicated over the transmission line 32 connected to a tuning decoder 33,” [0041]); and the tuning circuit is configured to demodulate the control signal such that the radio frequency circuit can adjust the mode of the modal antenna via the control signal (“The tuning decoder generates supply and 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Onaka by providing the tuning circuit and control circuit, as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification to modulate the control signal onto the RF signal, s as taught by Desclos in order to reduce the amount of transmission lines and wiring required in the antenna device.
As to claim 16, Onaka teaches an additional modal antenna (50, Fig. 1) comprising a driven element (51, Fig. 1) and a parasitic element (52, Fig. 1) positioned proximate to the driven element, the additional modal antenna operable in a plurality of different modes (700 MHz, 1700 MHz and 2500 MHz), each mode associated with a different radiation pattern (Figs. 5B-5D), and
an additional transmission line (line connecting circuit 61 and antenna 50, Fig. 1) coupling the radio frequency circuit (61, Fig. 1) to the additional modal antenna (50, Fig. 1)
Onaka does not explicitly teach an additional tuning circuit configured to control an electrical characteristic associated with the parasitic element of the additional modal antenna to operate the additional modal antenna in the plurality of different modes; wherein: the control circuit of the radio frequency circuit is configured to modulate an additional control signal onto an additional RF signal to generate an additional transmit signal for communication over the additional transmission line to the additional tuning circuit; and the additional tuning circuit is configured to demodulate the additional control signal such that the radio frequency circuit can adjust a mode of the additional modal antenna via the additional control signal. 
Desclos teaches an additional tuning circuit (33, Fig. 5) configured to control an electrical characteristic associated with the parasitic element of the additional modal antenna to operate the 
wherein: the radio frequency circuit (30, 31, Fig. 5) is configured to modulate a control signal onto an additional RF signal to generate an additional transmit signal for communication over the additional transmission line to the additional tuning circuit (“a multi-mode active circuit control and activation system, having a transceiver 30 connected to a multi-mode signal conditioner 31 using multiple cables to inject radiofrequency (RF) and pulse width modulated (PWM) signals into the signal conditioner. The resultant waveform, herein referred to as a "combined signal", is generated from the signal conditioner and is communicated over the transmission line 32 connected to a tuning decoder 33,” [0041]); and the additional tuning circuit is configured to demodulate the additional control signal such that the radio frequency circuit can adjust the mode of the additional modal antenna via the control signal (“The tuning decoder generates supply and control signals from the combined signal, and supplies these signals to the various active components 34,” [0041]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Onaka by providing the tuning circuit and control circuit, as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification to modulate the control signal onto the RF signals as taught by Desclos in order to reduce the amount of transmission lines and wiring required in the antenna device.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2018/0097287 A1) in view of Desclos (US 2014/0133525 A1).
As to claim 1, Matsuoka teaches a mobile computing device comprising:
 a radio frequency circuit (13, Fig. 1); 
a modal antenna (40-1, Fig. 1) mechanically coupled to a portion of the mobile computing at a location that is remote from the radio frequency circuit, the modal antenna comprising a driven element (42, 44, Fig. 8) and a parasitic element (45, Fig. 8) positioned proximate to the driven element, the modal antenna operable in a plurality of different modes, each mode associated with a different radiation pattern (Figs. 11-13 showing three different resonant frequencies): a transmission line (61-1, Fig. 1) coupling the radio frequency circuit (13, Fig. 1) to the modal antenna (40-1, Fig. 1); wherein the radio frequency circuit is configured to transmit an RF signal over the transmission line to the modal antenna (“antenna boards 40-1, 40-2 are respectively connected to WAN wireless communication circuit 13 through feed lines 61-1 and 61-2,” [0041]).
Matsuoka does not teach the radio frequency circuit is configured to communicate a control signal to adjust the mode of the modal antenna over the transmission line.
Desclos teaches a mulit-mode antenna device wherein the radio frequency circuit (30, Fig. 5) is configured to communicate a control signal to adjust the mode of the modal antenna over the transmission line (32, Fig. 5) (“signal conditioning and filtering is implemented to allow transmission of power and control signals for multiple components over a single or multiple transmission lines,” abstract).
It would have been obvious to one of ordinary skill in the art to modify the device of Matsuoka such that the radio frequency circuit is configured to both transmit an RF signal over 
As to claim 8, Matsuoka teaches a display screen support member (20, Fig. 1) comprising a display screen (24, Fig. 1), and wherein the modal antenna (40-1, Fig. 1) is coupled to the display screen support member (20, Fig. 1) in a bezel portion (21, Fig. 1) of the display screen support member that is between a perimeter of the display screen and a perimeter of the display screen support member.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2015/0244059 A1) in view of Desclos (US 2014/0133525 A1), further in view of Diorio et al. (US 2005/0099269 A1).
As to claim 17, Onaka does not teach the radio frequency circuit comprises a front end module that is configured to modulate the control signal onto the RF signal using amplitude-shift keying modulation. 
Desclos teaches the radio frequency circuit comprises a front end module (31, Fig. 5) that is configured to modulate the control signal onto the RF signal (see para. [0041]), but does not teach modulating the control signal using amplitude-shift keying modulation. Rather, Desclos teaches using pulse width modulation.
Diorio teaches a signal may be modulated using either pulse width modulation or amplitude shift key modulation (see paragraph [0078]), indicating that the amplitude-shift keying modulation format is a simple substitution of the pulse width modulation format. It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845